       Case 4:21-cv-06186-JSW Document 19 Filed 09/01/21 Page 1 of 4




 1   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 2   Christopher T. Casamassima (SBN 211280)
     chris.casamassima@wilmerhale.com
 3   350 South Grand Avenue, Suite 2400
     Los Angeles, CA 90071
 4
     Telephone: +1 213 443 5300
 5   Facsimile: +1 213 443 5400

 6   Attorneys for Defendant Facebook, Inc.

 7   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
 8   aapton@zlk.com
     388 Market Street, Suite 1300
 9   San Francisco, CA 94111
     Telephone: 415-373-1671
10   Facsimile: 212-363-7171
11
     Mark S. Reich (pro hac vice to be filed)
12   mreich@zlk.com
     Courtney E. Maccarone (pro hac vice to be filed)
13   cmaccarone@zlk.com
     55 Broadway, 10th Floor
14   New York, NY 10006
     Telephone: 212-363-7500
15   Facsimile: 212-363-7171
16   Attorneys for Plaintiffs and the Proposed Classes
17
                               UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA
19
                                       OAKLAND DIVISION
20
     CHRISTOPHER CALISE and ANASTASIA                    Case No. 4:21-cv-06186-KAW
                                                                                JSW
21   GROSCHEN, Individually and On Behalf of             ORDER GRANTING
     All Others Similarly Situated,                      JOINT STIPULATION TO EXTEND
22
                                                         TIME TO ANSWER OR RESPOND TO
23   Plaintiffs,                                         COMPLAINT

24           vs.                                         Complaint Filed: August 11, 2021

25   FACEBOOK, INC.,                                     Hon. Kandis A. Westmore
26
     Defendant.
27

28
                                                                 JOINT STIPULATION TO EXTEND TIME TO
                                                                   ANSWER OR RESPOND TO COMPLAINT
                                                                                4:21-cv-06186-KAW
                                                                                              JSW
       Case 4:21-cv-06186-JSW Document 19 Filed 09/01/21 Page 2 of 4




 1                                           STIPULATION

 2          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Civil Local Rule 6-1(a) of the

 3   Northern District of California Civil Local Rules, Plaintiffs Christopher Calise and Anastasia

 4   Groschen, individually and on behalf of all others similarly situated (“Plaintiffs”) and

 5   Defendant Facebook, Inc. (“Defendant”) by and through their respective counsel, hereby

 6   stipulate as follows:

 7          WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on August

 8   11, 2020;

 9          WHEREAS, Defendant agreed to accept service of the Complaint and Summons;

10          WHEREAS, Defendant currently has until at least September 3, 2021 to answer or

11   respond to Plaintiffs’ Complaint;

12          WHEREAS, Defendant has requested and Plaintiffs have consented to an extension of

13   time for Facebook, Inc.’s answer or response to Plaintiffs’ Complaint;

14          WHEREAS, Plaintiffs have requested and Defendant has consented to an extension of

15   time for Plaintiffs to file an opposition to any motion or pleading other than an Answer in

16   response to the Complaint;

17          WHEREAS, Defendant has requested and Plaintiffs have consented to an extension of

18   time for Facebook, Inc. to file a reply to any motion or pleading other than an Answer in

19   response to the Complaint;

20          WHEREAS, good cause exists for this extension as defense counsel requires time to

21   investigate the allegations in Plaintiffs’ Complaint and prepare an initial filing;

22          WHEREAS, Federal Rule of Civil Procedure 6(b)(1) and Civil Local Rule 6-1 of the

23   Northern District of California Civil Local Rules permit this Court to extend the time period

24   to respond to the Complaint;

25          WHEREAS, there has been no prior extension of time to respond to the Complaint;

26   and

27

28
                                                      1          JOINT STIPULATION TO EXTEND TIME TO
                                                                   ANSWER OR RESPOND TO COMPLAINT
                                                                                  4:21-cv-06186-KAW
                                                                                                JSW
       Case 4:21-cv-06186-JSW Document 19 Filed 09/01/21 Page 3 of 4




 1          IT IS HEREBY STIPULATED AND AGREED, by and between the Parties

 2   through their undersigned counsel, as follows:

 3          1. The time for Facebook, Inc. to file and serve its response to the Complaint shall be

 4              extended to October 8, 2021.

 5          2. In the event that Facebook Inc. files any motion or pleading other than an Answer

 6              in response to the Complaint, Plaintiffs’ opposition shall be filed and served by

 7              November 22, 2021, and Facebook, Inc.’s reply shall be filed and served by

 8              December 20, 2021.

 9

10   Dated: August 20, 2021                               Respectfully submitted,

11
                                          By: /s/ Christopher T. Casamassima
12                                           WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
13                                           Christopher T. Casamassima
                                             chris.casamassima@wilmerhale.com
14
                                             350 South Grand Avenue, Suite 2400
15                                           Los Angeles, CA 90071
                                             Telephone: +1 213 443 5300
16                                           Facsimile: +1 213 443 5400

17                                             Attorneys for Defendant Facebook, Inc.
18
     DATED: August 20, 2021               By: /s/ Adam M. Apton
19                                           LEVI & KORSINSKY, LLP
                                             Adam M. Apton (SBN 316506)
20                                           aapton@zlk.com
                                             388 Market Street, Suite 1300
21
                                             San Francisco, CA 94111
22                                           Telephone: 415-373-1671
                                             Facsimile: 212-363-7171
23
                                               Mark S. Reich (pro hac vice to be filed)
24                                             mreich@zlk.com
                                               Courtney E. Maccarone (pro hac vice to be filed)
25
                                               cmaccarone@zlk.com
26                                             55 Broadway, 10th Floor
                                               New York, NY 10006
27                                             Telephone: 212-363-7500
                                               Facsimile: 212-363-7171
28                                             Attorneys for Plaintiffs and the Proposed Classes
                                                      2         JOINT STIPULATION TO EXTEND TIME TO
                                                                  ANSWER OR RESPOND TO COMPLAINT
                                                                                 4:21-cv-06186-KAW
                                                                                               JSW
      Case 4:21-cv-06186-JSW Document 19 Filed 09/01/21 Page 4 of 4




 1                                    [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS HEREBY ORDERED:

 3         1. The time for Facebook, Inc. to file and serve its response to the Complaint shall be

 4            extended to October 8, 2021.

 5         2. In the event that Facebook Inc. files any motion or pleading other than an Answer

 6            in response to the Complaint, Plaintiffs’ opposition shall be filed and served by

 7            November 22, 2021, and Facebook, Inc.’s reply shall be filed and served by

 8            December 20, 2021.

 9

10
     DATED: ________________
             September 1, 2021               By:
11                                                 Hon. Kandis
                                                   JEFFREY   S. A. Westmore
                                                                 WHITE
                                                   United States
                                                   United States District
                                                                 Magistrate  Judge
                                                                          Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                     [PROPOSED] ORDER
                                                                                4:21-cv-06186-KAW
                                                                                              JSW
